                Case: 19-40336  Document:
          Case 1:14-cv-00173-MAC-ZJH      00515602457
                                     Document            Page: 1 Page
                                               296 Filed 10/15/20 Date Filed:
                                                                       1 of 1 10/15/2020
                                                                              PageID #: 10195




                           IN THE UNITED STATES COURT OF APPEALS
                                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                   Fifth Circuit
Certified as a true copy and issued
as the mandate on Oct 15, 2020                          ___________                    FILED
Attest:                                                                         September 23, 2020
                                                       No. 19-40336
Clerk, U.S. Court of Appeals, Fifth Circuit
                                                       ___________                Lyle W. Cayce
                                                                                       Clerk
               MICHAEL DAVID STUNTZ, Individually and on Behalf of All Those
               Similarly Situated,

                                               Plaintiff - Appellant

               v.

               LION ELASTOMERS, L.L.C.; ASHLAND ELASTOMERS, L.L.C.,

                                               Defendants - Appellees
                                               ____________________________

                                        Appeal from the United States District Court
                                             for the Eastern District of Texas
                                                  USDC No. 1:14-CV-173
                                               ____________________________

               Before SMITH, GRAVES, and HO, Circuit Judges.

                                                     JUDGMENT

                        This cause was considered on the record on appeal and the briefs on file.
                    IT IS ORDERED and ADJUDGED that the judgment of the District
               Court is AFFIRMED.
                        IT IS FURTHER ORDERED that appellant pay to appellees the costs on
               appeal to be taxed by the Clerk of this Court.
